PER CURIAM:
The claimant, Warner P. Simpson Co., filed its claim in the amount of $406.18 against the respondent for payment of Purchase Order No. 169 for 10,000 Economic Profiles. The respondent filed its answer admitting the validity of the claim and that there were funds available at the end of the fiscal year out of which the claim could have been paid. Attached to the answer was a letter to the claimant from Robert B. Moran, Administrative Assistant of the Department of Commerce, admitting liability and stating that there was no explanation as to what had happened to the original invoice. The letter admits that the respondent expired sufficient funds at the end of the fiscal year to pay the invoice. The letter further states that the invoice cannot now be legally processed because the fiscal year had ended and recommended that a claim be filed before this Court.
On the basis of the pleadings and exhibit, the Court is of the opinion that the claim in the amount of $406.18 should be allowed.
Award of $406.18.